                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ROUMANN CONSULTING INC. and
RONALD ROUSSE,
              Plaintiffs,

       v.                                             Case No. 18-C-1551

SYMBIONT CONSTRUCTION, INC., et al.,
              Defendants.


                                         ORDER

       The parties filed three related discovery motions in late March and early April of

this year. After a status conference with the court, the defendants provided additional

information to the plaintiffs relating to their discovery requests. On May 24, 2021,

counsel for defendants advised the court that his clients had provided the information

and that the parties would advise the court as to the need for further proceedings. The

parties have not filed anything since that time.

       Based on the parties’ silence, the court infers that the discovery dispute is

resolved and will deny the pending motions as moot. This triggers the schedule the

parties agreed to in their stipulation for amending the scheduling order. See ECF No.

48.

       Accordingly, IT IS ORDERED that the plaintiffs’ motion to compel (ECF No. 42)

and the defendants’ motions to quash (ECF Nos. 37 & 38) are DENIED.

       IT IS FURTHER ORDERED that the parties shall abide by the following

schedule: (1) Plaintiffs’ expert disclosures shall be made on or before September 28,

2021; (2) Defendants’ expert disclosures shall be made on or before November 29,




            Case 2:18-cv-01551-LA Filed 09/07/21 Page 1 of 2 Document 55
2021; (3) Rebuttal expert disclosures, if any, shall be made by December 29, 2021; (4)

All discovery shall be completed no later than January 19, 2022; and (5) Dispositive

motions shall be filed no later than February 9, 2022.

      Dated at Milwaukee, Wisconsin, this 7th day of September, 2021.


                                  s/Lynn Adelman_______
                                  LYNN ADELMAN
                                  District Judge




                                           2
         Case 2:18-cv-01551-LA Filed 09/07/21 Page 2 of 2 Document 55
